Case 1:18-cv-01919-CCB Document 67 Filed 07/18/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NATIONAL FAIR HOUSING ALLIANCE,  *
et al., *
*
* Civil No. CCB-18-1919
*
Vv. *
*
*
BANK OF AMERICA, N.A.,, etal, *
*
*

xe

ORDER
For the reasons stated in the accompanying Memorandum opinion, it is hereby ORDERED

that:

—_

Safeguard’s motion to dismiss (ECF No. 41) is DENIED;

N

Bank of America’s motion to dismiss (ECF No. 44) is DENIED; and

o>)

counsel will be contacted to schedule further proceedings in this case.

J 16 LF bof

t Catherine C. Blake
United States District Judge

 
